          Case 4:20-cv-00908-KGB Document 4 Filed 02/08/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JAVON SANDERS,                                                           PLAINTIFF
ADC #103433

v.                               Case No. 4:20-cv-00908-KGB-JTK

WENDY KELLEY, et al.                                                         DEFENDANTS

                                            ORDER

       Before the Court are the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney on September 17, 2020 (Dkt. No. 3). No objections

have been filed, and the deadline for filing objections has since passed. Accordingly, the Court

adopts the Proposed Findings and Recommendations in their entirety as this Court’s findings of

fact and conclusions of law. The Court dismisses plaintiff Javon Sanders’s claims without

prejudice for failure to prosecute.

       It is so ordered this 8th day of February, 2021.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
